Citation Nr: 1400586	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to April 1969 for the purposes of entitlement to VA benefits.  The Veteran rendered service from November 1970 to February 1973, after which, a discharge under other than honorable conditions was issued.  VA has determined, and the Veteran does not dispute, that the second period of service is not valid for establishing entitlement to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a Travel Board hearing in September 2013.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disorder including schizophrenia, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material having been received, the claim for service connection for an acquired psychiatric disability, to include schizophrenia and PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development with respect to VA's duty to notify and assist is needed with respect to the aspect of the appeal decided herein.

New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A claim for entitlement to service connection for schizophrenia was denied by the RO, in October 1991, on the basis of there being no nexus between current schizophrenia and service.  The Veteran did not appeal this determination within a year of notification to him, and it is final. 

The Veteran, in filing his current claim, has alleged that there is new and material evidence of record to suggest that some form of current mental disability, which he asserts is either schizophrenia or PTSD, is related to his military service in the Army from 1966 to 1969.  Essentially, he has now come forth and asserted that he underwent a personal assault in service, the memories of which continue to haunt him in the form of current psychiatric pathology.  He has alleged that this has caused the development of PTSD, which was undiagnosed at the time of the previous denial in 1991, and maintains that schizophrenia is related to active service.  

The RO, in adjudicating the claim to reopen, bifurcated the claim into one claim for entitlement to service connection for PTSD and one for schizophrenia (i.e. two claims for separate diagnostic entities).  The claim was adjudicated prior to the decision of the U.S. Court of Appeals for Veterans Claims which, essentially, determined that when a claim for service connection is filed by a Veteran, it is a claim for all symptoms present as opposed to any one specific diagnostic entity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, it is most correct to take the Veteran's reported psychiatric manifestations together, and to take the issue as a single claim to reopen a claim for entitlement to service connection for an acquired psychiatric disability, inclusive of both PTSD and schizophrenia.  Id.  In this regard, the Board notes that the RO determined that no stressor could be verified for PTSD, and that there was nothing additionally submitted to the record which would link schizophrenia to service.  The RO did acknowledge the new diagnosis of PTSD, however, and thus, in addressing the merits of the claim, did reopen the claim for entitlement to service connection for an acquired psychiatric disability.  This action notwithstanding, the Board must make a determination as to reopening in its own right before proceeding to an adjudication of the merits of the underlying claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Subsequent to 1991, the Veteran has been diagnosed with PTSD in VA clinical setting numerous times.  While there is debate as to the credibility of the stressors forwarded to mental health personnel (e.g. in 2008 the Veteran reported combat service in Vietnam as a recurrent memory causing hallucinations which was not verified by the service department), a May 2013 clinical note established that both schizophrenia and PTSD were due to vague "traumatic experiences in the military."  As noted, the Veteran has asserted experiencing a personal assault in service in addition to his claims of combat, and thus, at least potentially, there are "traumatic experiences" in the Veteran's active service outside of unverified alleged combat actions.    There was no further elaboration as to what these experiences were by the May 2013 clinician; however, for the very minimal standard involved in reopening a claim, this evidence is highly pertinent.  

Indeed, the clinical evidence is new, in that it was not of record at the time of the final denial, and it is material, in that by establishing that a diagnostic entity not present in 1991 is currently manifesting, and in suggesting that this disorder as well as schizophrenia are in some way related to military service, it relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  Accordingly, the claim is reopened.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and PTSD, is reopened; to that extent only, the claim is granted.  




REMAND

At the outset, the Board notes that the Veteran is severely mentally ill as due to his diagnosed schizophrenia, and he has been awarded nonservice-connected pension benefits at a 100% level for this disability for many years.  He has been deemed incompetent for VA purposes for many years, and has a fiduciary handle disbursement of his monthly benefits.  The record indicates a consistent history of delusional and hallucinatory behavior, and thus the Veteran's credibility as a historian is also affected by his severe mental illness.  

The Veteran, at his hearing with the undersigned, attested to experiencing a personal assault while in active service.  He has alleged that his hand was cut at this time, and that he has had severe problems with recurrent intrusive thoughts of that event.  He has also asserted that he served in combat in Vietnam.  

The service personnel records do not document any Vietnam service in either the first ("good") period of service or the second ("bad") period.  The Veteran has not, however, only maintained this delusion in the context of seeking VA care or benefits, which does suggest that this manifestation is part and parcel of psychiatric illness (as opposed to a blatant untruth told solely in the context of seeking compensation benefits).  Indeed, during a VA field visit done by the RO in concert with a pending investigation of the Inspector General's office, the Veteran was groggy as due to being medicated, and reported fear of being sent "back" to Vietnam.  The VA field examiner noted that, in her belief, she felt that the Veteran came across as credible in his fear.  

Given the Veteran's hallucinations, it is very difficult to accept his post-service allegations, on their face, as inherently credible.  Nonetheless, there are documented behavioral problems in service, to include a fighting incident, which lend support to his alleged development of mental illness as a result of active service.  Indeed, in January 1967, the Veteran was fined and placed on restricted duty for striking another soldier with his fist, and he was noted to be absent without leave (AWOL) between November and December 1968.  During the Veteran's second period of service, it was determined that the Veteran was fit to stand trial by court-martial; however, this is a very cursory finding that did not take into account behavioral problems in the earlier "good" period of service.  The Veteran was not diagnosed with a mental disability at any point during his active duty.  

Following the Veteran's separation from his second ("bad") period of service in 1973, there are many episodes of substance abuse treatment, to include hospitalization, occurring even only five years subsequent to service discharge in 1978.  There are numerous VA and private records documenting treatment for schizophrenia and PTSD from 1991 to the present.  There is no doubt that the Veteran currently experiences an acquired psychiatric disorder; however, as of yet, he has not been afforded a comprehensive VA examination  addressing whether it is at least as likely as not that any current disorder had causal origin in service.  

Given that there is evidence of current disablement, and that there are documented behavioral problems occurring in the first period of active duty, there is, at the very least, a potential of a relationship between a current psychiatric disorder and military service.  This is further buttressed by a May 2013 VA clinical opinion that, while vague, noted that schizophrenia and PTSD were related to "traumatic experiences in the military."  Accordingly, a VA examination addressing etiology must be afforded before an adjudication on this issue can occur.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Board notes that there is some confusion as to if the Veteran receives disability benefits from the Social Security Administration (SSA).  The Veteran has reported in forms submitted for income verification purposes that he does not receive benefits; however, in an interview during a VA field visit (albeit one where the Veteran was exhibiting delusional behavior), the Veteran did attest to being paid SSA benefits.  In correspondence submitted to VA as early as 1993, the Veteran attested to having a claim pending with SSA regarding his disability status.  As noted, the Veteran has been declared incompetent for the purposes of handling his VA funds, and thus his own assertions as to receiving benefits are somewhat suspect.  A former fiduciary has reported that the Veteran did not receive benefits; however, there is a history of that particular fiduciary having engaged in fraudulent misrepresentation before government officers (K.J. enticed the Veteran's brother to pose as the Veteran during a VA field visit so as to attempt to deceive the government regarding the Veteran's incarcerated status between 1993 and 1997).   While the misrepresentation issue has apparently been adjudicated fully, and the Veteran also seems to have a new fiduciary, the evidence submitted denying receipt of SSA benefits is also somewhat suspect in light of contradictory claims made to VA adjudicators.  

Records held in federal custody, even if not physically part of the claims file, are deemed to constructively be part of the record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The SSA should be queried as to if there are any records for the Veteran, and if so, those records should be associated with the claims file.  Should no such records be found after an exhaustive search, the claims file should be so annotated.  Any returned records should be provided to the VA examiner before the affording of the requested psychiatric examination.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, secure any and all existing records from the SSA regarding a disability award from that agency.  Following receipt of the records, associate copies with the claims file.  Should no records be found after an exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the etiology of any acquired psychiatric disability, to include schizophrenia and PTSD, that is currently present.  In this regard, the examiner is asked to review the service treatment and personnel records from the period of service between 1966 and 1969, the post-service history, and any other pertinet evidence in the claims file, and opine as to if it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disability, to include schizophrenia and PTSD, had causal origins in service, to include documented behavioral problems (fighting/personal assault and AWOL) in 1967 and 1968.  Rationales must accompany all conclusions reached in the narrative portion of the examination report. 

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


